DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 6, 7, 10-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/22.  Claims 6, 7, 11 and 13 were added to the withdrawn claimed because the elected species does not include the claimed surface roughness of claims 6-7 and does not disclose a negative connector alignment feature of claims 11 and 13.  The traversal is on the grounds that the other species are closely related to the elected species and that there is no undue search burden because examination would not require a different field of search.  This is not found persuasive because each of the 37 different configurations of connector assemblies disclosed each require different search strategies and/or search queries making searching 37 different inventions burdensome.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5, 8, 9, 14 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 5, 8, 9, 13, 14, 23 and 24 of prior U.S. Patent No. 11,105,985. This is a statutory double patenting rejection.
Current claims
US 11105985
1. A lens-based connector assembly comprising: a glass-based optical substrate comprising: at least one optical element within the optical substrate; and at least one alignment feature positioned at an edge of the glass-based optical substrate; and a connector element comprising a recess having an interior surface, the interior surface comprising at least one connector alignment feature, wherein the glass-based optical substrate is disposed within the recess such that the at least one alignment feature of the glass-based optical substrate engages the at least one connector alignment feature and the glass-based optical substrate is fixed to the connector element with an adhesive.
1. A lens-based connector assembly comprising: a glass-based optical substrate comprising: at least one optical element within the optical substrate; and at least one alignment feature positioned at an edge of the glass-based optical substrate; and a connector element comprising a recess having an interior surface, the interior surface comprising at least one connector alignment feature, wherein the glass-based optical substrate is disposed within the recess such that the at least one alignment feature of the glass-based optical substrate engages the at least one connector alignment feature, and the glass-based optical substrate is fixed to the connector element with an adhesive.
2. The lens-based connector assembly of claim 1, wherein the at least one optical element comprises an array of fiber holes.
4. The lens-based connector assembly of claim 1, wherein the at least one optical element comprises an array of fiber holes.
3. The lens-based connector assembly of claim 2, further comprising a lens array substrate comprising an array of lenses, wherein the lens array substrate is coupled to the glass-based optical substrate such that the array of lenses is aligned with the array of fiber holes.
5. The lens-based connector assembly of claim 4, further comprising a lens array substrate comprising an array of lenses, wherein the lens array substrate is coupled to the glass-based optical substrate such that the array of lenses is aligned with the array of fiber holes.
5. The lens-based connector assembly of claim 2, wherein: the connector element comprises a ferrule sleeve; the optical assembly further comprises a ferrule comprising an array of fiber bores; the optical assembly further comprises an array of optical fibers disposed within the array of fiber bores and within the array of fiber holes of the glass-based optical substrate; and the ferrule and the glass-based optical substrate is disposed within the ferrule sleeve.
8. The lens-based connector assembly of claim 4, wherein: the connector element comprises a ferrule sleeve; the optical assembly further comprises a ferrule comprising an array of fiber bores; the optical assembly further comprises an array of optical fibers disposed within the array of fiber bores and within the array of fiber holes of the glass-based optical substrate; and the ferrule and the glass-based optical substrate is disposed within the ferrule sleeve.
8. The lens-based connector assembly of claim 1, wherein the at least one alignment feature comprise a negative alignment feature, and the at least one connector alignment feature comprises a positive alignment feature, and the at least one alignment feature comprises a datum notch at the edge of the optical substrate, and the at least one connector alignment feature comprises a protrusion.
14. The lens-based connector assembly of claim 1, wherein the at least one alignment feature comprise a negative alignment feature, and the at least one connector alignment feature comprises a positive alignment feature, and wherein the at least one alignment feature comprises a datum notch at the edge of the optical substrate, and the at least one connector alignment feature comprises a protrusion.
9. The lens-based connector assembly of claim 8, wherein the datum notch is rectangular.
15. The lens-based connector assembly of claim 14, wherein the datum notch is rectangular.
14. The lens-based connector assembly of claim 1, wherein the at least one alignment feature comprises at least one positive alignment feature and at least one negative alignment feature.
23. The lens-based connector assembly of claim 1, wherein the at least one alignment feature comprises at least one positive alignment feature and at least one negative alignment feature.
15. The lens-based connector assembly of claim 1, wherein the at least one alignment feature comprises at least one positive alignment feature at a first edge and at least one negative alignment feature at a second edge.
24. The lens-based connector assembly of claim 1, wherein the at least one alignment feature comprises at least one positive alignment feature at a first edge and at least one negative alignment feature at a second edge.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883